 


110 HRES 137 EH: Honoring the life and six decades of public service of Jacob Birnbaum and especially his commitment freeing Soviet Jews from religious, cultural, and communal extinction.
U.S. House of Representatives
2007-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 137 
In the House of Representatives, U. S.,

June 18, 2007
 
RESOLUTION 
Honoring the life and six decades of public service of Jacob Birnbaum and especially his commitment freeing Soviet Jews from religious, cultural, and communal extinction. 


Whereas Jacob Birnbaum was born on December 10, 1926, and December 10 is International Human Rights Day;
Whereas Birnbaum performed relief work with victims of Nazi and Soviet totalitarianism from 1946 through 1951, then worked with the disintegrating Jewish communities of North Africa in the mid-1950s and early 1960s;
Whereas, in 1964, Birnbaum moved to New York and founded the Student Struggle for Soviet Jewry (SSSJ) on April 27 of that year;
Whereas four days later Birnbaum organized approximately 1,000 students who marched for four hours in front of the Mission to the United Nations of the Soviet Union on May 1, 1964, to begin the direct action public struggle for Soviet Jewry;
Whereas the SSSJ utilized nonviolent methods, including marches, rallies, publication of extensive educational materials, and meetings with government officials, to organize and activate students to take direct action in the cause of freeing Soviet Jews trapped behind the Iron Curtain, utilizing the slogan Let My People Go;
Whereas, on April 4, 1965, Birnbaum organized the Jericho March, in which students encircled the Soviet Mission and sounded shofars from all around the building and proceeded to rally at the United Nations;
Whereas, on April 12, 1965, petitions were presented at the United Nations’s Isaiah Wall;
Whereas Birnbaum organized a Jericho Ride to Washington, DC, on May 20, 1965, where he and the first SSSJ chairman Rabbi Shlomo Riskin met with senior Soviet diplomat Anatoly Myshkov, and thereafter the students circled the Embassy of the Soviet Union to the sound of shofars, then moved on to the Department of State for a vigorous discussion, and finally arrived in Lafayette Park in front of the White House for a rally addressed by Members of Congress and the reading of an Appeal to Conscience;
Whereas Birnbaum and his student steering committee organized approximately thirty events in SSSJ’s first two years to awaken the Jewish community in New York and beyond to the plight of Soviet Jews;
Whereas Birnbaum’s important New York marches and rallies in the 1960s were the instrumental precursors of the great Solidarity events of the 1970s organized by the Greater New York Conference on Soviet Jewry under the direction of Malcolm Hoenlein, the founding director;
Whereas Birnbaum has testified before committees of the House of Representatives and the Senate and the Helsinki Commission;
Whereas Birnbaum advocated utilizing economic leverage at a Congressional hearing as early as May 1965;
Whereas Birnbaum worked closely in the early 1970s with Senator Henry Jackson, who introduced legislation linking United States trade benefits and capital flow to the Soviet Union with increased Soviet emigration;
Whereas Birnbaum was one of the most persistent of those individuals who fought for passage of the Jackson-Vanik amendment to allow Soviet Jews and other East European Jews to escape oppression and religious, cultural, and communal extinction in the Soviet bloc;
Whereas Birnbaum conducted a number of campaigns with Presidents and Congress for the protection of Soviet Jewish underground self-education groups and organized a delegation of the Synagogue Council of America to meet with the Deputy Secretary of State in 1985;
Whereas Birnbaum received the Prophet in Our Time Award in 1974 on the tenth anniversary of the SSSJ;
Whereas Birnbaum received the Yeshiva University Community Service Award in 1988 and the Freedom Award in 2004 from the Manhattan Beach Jewish Center;
Whereas Birnbaum was honored in 2004 by the Conference of Presidents of Major American Jewish Organizations on the 40th anniversary of the initiation of the Soviet Jewry movement;
Whereas during the 1990s Birnbaum was engaged in a number of interventions in the former Soviet republics of Central Asia, especially Uzbekistan; and
Whereas Birnbaum continues to assist institutions for the Jewish education of former Soviet Jews as part of his Let My People Know campaign: Now, therefore, be it 
 
That the House of Representatives honors the life and six decades of public service of Jacob Birnbaum and especially his commitment to freeing Soviet Jews from religious, cultural, and communal extinction. 
 
Lorraine C. Miller,Clerk.
